OPINION DENYING A PETITION FOR A REHEARING.
The opinion of the court was delivered by
Graves, J.:
A petition for rehearing has been filed in this case, wherein it is urged that the opinion herein does not contain an order dissolving the temporary injunction granted by the probate judge when the action was commenced. It is also suggested that because of this omission the plaintiff is continuing to operate the coal-mines upon' the premises in controversy, to the great loss and injury of the.defendants. It is further stated that the plaintiff is acting in this, respect under the assumption that the temporary order furnishes complete protection for such conduct.
It was the view of the court when the opinion was *168formulated that the order therein made would vacate and set aside all the injunction orders which had been made in the action, and the intention was that it should have that effect. The. final decree contains the following language: “It is therefore by the court considered, ordered, adjudged and decreed that the temporary injunction heretofore issued herein be, and it is hereby made, permanent and perpetual, that is to say,” etc., indicating ah intention to adopt and make the temporary order a part of the final judgment. If the temporary injunction continued to be operative until the final decree was entered, then it became a part of such decree, and was annulled by the order of reversal. No further order, therefore, seems to be necessary.
With this explanation the petition is denied.